Exhibit 10.4 Expense Support and Restricted Stock Agreement This Expense Support and Restricted Stock Agreement (this “Agreement”), is made effective as of March 2, 2016 (the “Commencement Date”) by and among CNL Healthcare Properties II, Inc. (the “Company”) and CHP II Advisors, LLC (the “Advisor”). WHEREAS, the Company has filed with the U. S. Securities and Exchange Commission a registration statement on Form S-11 (File No. 333-206017) covering the continuous offering and sale of the Company’s common stock pursuant to the Securities Act of 1933, as amended (as it may be amended from time to time, the “Registration Statement”); and WHEREAS, the Company and the Advisor have entered into an Advisory Agreement dated as of March 2, 2016 (as it may be amended from time to time, the “Advisory Agreement”); and WHEREAS, the Company is a REIT and, similar to other REITs, monitors its modified funds from operations, and has incurred, and continues to incur a certain level of operating expenses; and WHEREAS, the Company and the Advisor have determined that it is appropriate and in the best interests of the Company to reduce its operating expenses relative to its invested assets. NOW THEREFORE, in consideration of the premises and the mutual agreements herein contained, and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto agree as follows: Note: Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Advisory Agreement. As used herein, the following capitalized terms shall have the following meanings: Board – shall have the meaning ascribed to such term in the Advisory Agreement.
